Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered January 30, 1992, convicting defendant upon his plea of guilty of the crime of rape in the second degree.
Defendant contends on this appeal that County Court erred in denying his motion to withdraw his guilty plea and that his sentence of 2 Vi to 5 years’ imprisonment was harsh and *839excessive. We find no abuse of discretion in County Court’s denial of defendant’s motion to withdraw his guilty plea. The record reveals that the plea was knowing and voluntary and entered without hesitation or protestations of innocence (see, People v De Gaspard, 170 AD2d 835, lv denied 77 NY2d 994; People v Lynch, 156 AD2d 884, lv denied 75 NY2d 921). Given that defendant was afforded an opportunity to state the basis for his withdrawal motion, no error resulted from the absence of an evidentiary hearing regarding defendant’s conclusory assertions of innocence, coercion and distress (see, People v Ross, 182 AD2d 1022, lv dismissed 80 NY2d 934; People v De Gaspard, supra). Further, in light of defendant’s prior criminal record and the facts that he pleaded guilty to one count of the crime of rape in the second degree in satisfaction of a six-count indictment and did not receive the harshest possible sentence, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Du Bray, 76 AD2d 976).
Mikoll, J. P., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed.